Citation Nr: 0634046	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  05-00 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to June 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the RO denying the 
veteran's claims.

In August 2005, the veteran testified at a hearing before the 
undersigned via video teleconference.  

The veteran waived initial RO consideration of new evidence 
submitted subsequent to his hearing.  38 C.F.R. § 20.1304 (c) 
(2006).   


FINDINGS OF FACT

1.  Depression is not shown to be related to the veteran's 
active duty service.

2.  PTSD is not shown to be related to the veteran's active 
duty service.


CONCLUSIONS OF LAW

1.  The veteran's depression is not due to disease or injury 
that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  The veteran's PTSD is not due to disease or injury that 
was incurred in active duty service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in April 2003, June 2003, May 2004, September 
2004, and March 2005 letters, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims, and of what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
advised the veteran to identify any additional information 
that he felt would support his claims.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The claims are denied, 
and no disability ratings or effective dates will be 
assigned.

In summary, the evidence does not show, nor does the veteran 
contend that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  In this 
case, the veteran's service personnel records are on file.  
In addition, the record contains VA and private treatment 
records as well as Social Security Administration records.  
The Board acknowledges that the service medical records are 
missing.  The RO, however, made several attempts to obtain 
the service medical records and concluded, in a June 2004 
memorandum, that further searches would not be fruitful 
because the veteran indicated he was not treated for any 
condition in service.  Based on the unambiguous responses 
received from the National Personnel Records Center in this 
regard, the Board finds that it is reasonably certain that 
such records either do not exist or are no longer available 
and that further efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(b)(3); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

Below, the Board explains why a VA medical examination need 
not be provided under the circumstances of this case.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).

Factual Background 

The service medical records are not available despite several 
attempts by the RO to obtain them as outlined in a June 2004 
memorandum to the claims file.  The veteran indicated that he 
did not receive treatment for any condition during service.  
There is a heightened obligation to explain findings and 
conclusions in cases such as this where records in the 
possession of the government are missing.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare, supra.

The record reflects that the veteran served in Vietnam aboard 
the USS Satyr, a repair ship.  The record does not show any 
combat service.  Indeed, the veteran's military occupational 
specialty does not suggest combat service, and he has not 
received any awards or decorations such as the Purple Heart 
or Combat Infantryman Badge that would reflect combat.  The 
veteran's service records do indicate some disciplinary 
problems.

A January 2003 VA progress note indicates a diagnosis of PTSD 
by way of history.  An explanation of that diagnosis is not 
provided.

In an April 2003 stressor statement, the veteran wrote, "We 
were within 1/4 mi of land - we repaired gun boats.  The dock I 
was on had a 1/4 in of steel around it to keep from getting 
hit.  We were fired upon."  The veteran also asserted, "I 
was on shore and saw a buddy get his throw [sic] cut."  

A March 2003 psychological examination report indicates a 
diagnosis of depression and that the veteran had difficulties 
with depression and guilt because he was unable to assist his 
unit due to substance abuse.  The psychologist asserted that 
the veteran's depression could have been caused by service in 
Vietnam and further maladjustment after service.  In June 
2004, the psychologist diagnosed depression and survivor's 
guilt related to experiences in Vietnam.  In October 2004, 
the psychologist noted PTSD and indicated that the veteran 
reported witnessing dead bodies floating in the river, some 
of which were booby trapped.  Apparently, the veteran 
recounted that he had no weapon during his entire period in 
Vietnam although he was in areas that saw combat.  The 
psychologist mentioned "definite problems" with depression 
and PTSD.  An August 2005 letter from the psychologist 
indicates that the veteran's background from Vietnam appeared 
to contain trauma that caused the veteran ongoing depression 
and PTSD.

In a March 2005 stressor statement, the veteran indicated 
that he was a welder and often worked off the ship repairing 
gun boats.  One day, according to him, a helicopter flew 
overhead firing bullets "all around" him.  This experience 
frightened the veteran, and he never recovered from it.

Analysis

Initially, the Board observes that the veteran is not shown 
to be competent to render medical diagnoses and opinions upon 
which the Board may rely.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Thus, his views on the origins of his psychiatric 
disorders are not ones which the Board can credit.

A necessary element of service connection for PTSD is the 
presence of PTSD-inducing stressors.  38 U.S.C.A. § 1154; 
38 C.F.R. § 3.304.  Because the evidence does not show that 
the veteran served in combat, the alleged PTSD-inducing 
stessors must be independently verified in order for service 
connection for PTSD of be granted.  Id.; § 3.304.  The 
veteran's claimed stressors have not been independently 
verified.  Thus, an indispensable element of service 
connection for PTSD is missing, and service connection for 
PTSD must be denied.  38 C.F.R. §§ 3.303, 3.304.

The Board is aware of the fact that attempts to verify the 
veteran's stressors have not been made.  However, the 
stressors enumerated by the veteran are insufficiently 
specific.  They lack information as to such details as dates, 
places, and names, and are, for that reason, unverifiable.  
VA need not make efforts to verify unverifiable stressors.  
VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

Service connection for depression must be denied as well.  
Although the service medical records are not available, the 
veteran indicated he was not treated for depression during 
service.  See page 6 of the August 2005 hearing transcript.  
In this case depression was not diagnosed until decades after 
service.  The lapse in time between service and the first 
diagnosis of depression weighs against the veteran's claim.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  Moreover, the professional 
opinion linking the veteran's depression to service is not 
evidence that the Board will credit.  The psychologist who 
related the veteran's depression to service relied solely on 
an unsubstantiated history provided by the veteran, and is, 
for that reason, unreliable.  The Court, indeed, has held on 
a number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).  Because the record 
evinces no convincing nexus between the veteran's depression 
and service, service connection for depression is denied.  
38 C.F.R. § 3.303.

In making the foregoing determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence regarding either issue on 
appeal to otherwise warrant a favorable decision.


ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


